                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

BRIAN CULVER,

      Plaintiff,

v.                                                 Case No. 5:18cv160-TKW-HTC
FEDERAL BUREAU OF
PRISONS, et al.,

      Defendant.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Order and

Report and Recommendation, which (1) recommended that Plaintiff’s claims for

monetary relief be dismissed and (2) ordered Plaintiff to show cause why his claims

for declaratory and injunctive relief should not be dismissed as moot. See Doc. 43.

Plaintiff filed a response to the order to show cause (Doc. 44) and objections to the

recommended dismissal of his claims for monetary relief (Doc. 45). Based on my

de novo review of the issues raised in the objections, I agree with the magistrate

judge’s determination that the challenged policy passes constitutional muster

because it is reasonably related to legitimate penological interests.

      Accordingly, it is ORDERED that:
1.   The magistrate judge’s Report and Recommendation is adopted and

     incorporated by reference in this Order.

2.   The claims for monetary relief in Plaintiff’s amended complaint (Doc.

     37) are DISMISSED with prejudice.

3.   The case is referred to the magistrate judge to consider Plaintiff’s

     response to the order to show cause and for such additional proceedings

     as may be necessary.

     DONE and ORDERED this `18th day of October, 2019.

                                T. Kent Wetherell, II
                              T. KENT WETHERELL, II
                              UNITED STATES DISTRICT JUDGE




                                 2
